Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 10/29/2021 is acknowledged.  
Status of the Application
	Claims 1-5, 9-36, 38-51, 76-90, 93 and 94 are pending.  Claims 1-5, 9-36, 38-51, 76-88 and 93 are currently under examination.  Claims 89, 90 and 94 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 04/02/21 and 03/06/20 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.

Claim Objections
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9-36, 38-49, 51, 76-90, 93 and 94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
Moreover, the written description requirement for a genus may be satisfied through sufficient description of a representative number of species by “…disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical 
The claims are directed to a conjugate comprising any saRNA and any carbohydrate moiety, wherein the saRNA upregulates the expression of HNF4a.  The language “wherein the saRNA upregulates the expression of HNF4a” is functional langue without any specific structural limitation into the conjugate in claim.  The specification does not adequately describe the entire genus of structures that would function as upregulating HNF4a.
The specification discloses a single double stranded nucleic acid that requires complementarity across the entire saRNA to HNF4a with the function of improving HFD phenotype as described on page 109 of the specification.  This disclosure of a single conjugate is not representative of the entire genus. The specification and claims do not indicate what distinguishing characteristics of the conjugate are concisely shared by the members of the genus of conjugates represented by the compositions claimed. 
Neither the specification nor the prior art describe a representative number of species of the genus of conjugates as claimed with the functional characteristics of up-regulating the expression of HNF4a. For example, Xia et al. (Cancer Gene Therapy, 2016, 23, 333-340) teach that saRNA rational design rules include selecting sequences that are targeted to (complementary to) the target promoter sequence (page 333).  This 
Since the disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying members of the proposed genus, and because the claimed genus is highly variant comprising numerous types of saRNA of varying sequences and sizes, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus claimed. 
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the 
Thus, one skilled in the art would be lead to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-5, 10-12, 15, 18-22, 32, 88 and 93 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Saetrom et al. (9,944,930).  
Saetrom et al. teach saRNA that can target a promoter region of a gene and activate the gene (see column 1).  Saetrom et al. teach single stranded or double stranded saRNA that are capable for targeting genes CEBPA and HNF4a (see column 4 and as shown in the sequence alignment below). The sequences taught by Saetrom et al. meet the structural limitations of the claims and thus would have the same function as the claimed saRNA and would up-regulate expression absent evidence to the contrary (see MPEP 2112.01):
MPEP
2112.01   Composition, Product, and  Apparatus Claims [R-3]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.). [emphasis added]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated “such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate.” The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
II.   COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.”).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 [emphasis added]
Saetrom et al. teach that [columns 15 and 16] the target antisense RNA transcript may be transcribed from a locus up to 100, 80, 60, 40, 20 or 10 kb upstream of the gene's transcription start site (TSS), or from a locus up to 100, 80, 60, 40, 20 or 10 kb downstream of the gene's transcription stop site.
Saetrom et al. teach the saRNA can be 13 to 30 nt in length, has a sequence identity to the target of up to 100% and comprising a chemical substitution of the nucleic acid at a sugar position, a chemical substitution at a phosphate position and a chemical substitution at a base position as claimed in columns 18-23:
Optionally the short RNA molecules are dsRNA molecules which consist of the two strands stably base-paired together with a number of unpaired nucleotides at the 3' 
The short RNA may include a very short 3' or 5' sequence which is not complementary to the target RNA transcript.  Preferably, such a sequence is 3'.  Said sequence may be 1-5 nucleotides in length, preferably 2-3, e.g. 2 or 3. Said sequence preferably comprises or consists of uracil, so most preferably it is a 3' stretch of 2 or 3 uracils.  This non-complementary sequence may be referred to as "tail".  Thus, the short RNA preferably consists of (i) a sequence having at least 95% complementarity to a region of the target RNA; and (ii) a 3' tail of 1-5 nucleotides, which preferably comprises or consists of uracil residues.  The short RNA will thus typically have complementarity to a region of the target RNA transcript over its whole length, except for the 3' tail, if present. 
 As mentioned above, instead of "complementary to the target RNA transcript" the saRNA may be defined as having "identity" to the coding strand of the relevant genomic sequence. As used herein, the term "RNA" means a molecule comprising at least one ribonucleotide residue.  By "ribonucleotide" is meant a nucleotide with a hydroxyl group at the 2' position of a beta-D-ribo-furanose moiety.  The terms include double stranded RNA, single stranded RNA, isolated RNA such as partially purified RNA, essentially pure RNA, synthetic RNA, recombinantly produced RNA, as well as altered RNA that differs from naturally occurring RNA by the addition, deletion, substitution and/or alteration of one or more nucleotides.  Such alterations can include 
Nucleotides in the RNA molecules of the present invention can also comprise non-standard nucleotides, such as non-naturally occurring nucleotides or chemically synthesized nucleotides or deoxynucleotides.  These altered RNAs can be referred to as analogs or analogs of naturally-occurring RNA. referably the short RNAs possess none of the motifs aaaa, cccc, gggg, or uuuu.  Preferably the short RNAs have a GC-percentage of at least 20% and no more than 75%, i.e. between 20% and 75%, preferably between 20% and 55%.  The short RNAs of the above methods are ideally thermodynamically stable duplexes, in which case the GC percentage of each strand is at least 25% and no more than 75%, i.e. between 25% and 75%, preferably between 20% and 55%. 
The short RNAs and/or cells of the invention may be administered to a patient in need thereof by any means or delivery vehicle known in the art, for example via nanoparticles, cationic lipids, lipids such as cholesterol or a-tocopherol, liposomes, e.g. positively charged cationic liposomes, polymers, such as polyethyleneimine, dendrimers, aptamers, or as antibody conjugates.  The short RNAs may also be administered as viral vector expressed shRNAs or miRNA mimics.
Sequences having 19 nucleotide identity to SEQ ID No. 133 and 134:
RESULT 7
US-15-656-000-29/c
; Sequence 29, Application US/15656000
; Patent No. 9944930
; GENERAL INFORMATION
;  APPLICANT: Saetrom, Pal
;  TITLE OF INVENTION: Albumin production and cell proliferation
;  FILE REFERENCE: 2058.1007USDIV2
;  CURRENT APPLICATION NUMBER: US/15/656,000
;  CURRENT FILING DATE: 2017-07-21

;  PRIOR FILING DATE: 2016-02-02
;  PRIOR APPLICATION NUMBER: US 14/128,147
;  PRIOR FILING DATE: 2013-12-20
;  PRIOR APPLICATION NUMBER: PCT/GB2012/051422
;  PRIOR FILING DATE: 2012-06-20
;  PRIOR APPLICATION NUMBER: US 61/449,639
;  PRIOR FILING DATE: 2011-06-21
;  NUMBER OF SEQ ID NOS: 44
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 29
;  LENGTH: 19
;  TYPE: RNA
;  ORGANISM: Homo sapiens
US-15-656-000-29

  Query Match             90.5%;  Score 19;  DB 35;  Length 19;
  Best Local Similarity   73.7%;  
  Matches   14;  Conservative    5;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 UGAUCACAGGCAUUCUGGG 19
              :||:||||||||::|:|||
Db         19 TGATCACAGGCATTCTGGG 1


RESULT 8
US-15-656-000-30
; Sequence 30, Application US/15656000
; Patent No. 9944930
; GENERAL INFORMATION
;  APPLICANT: Saetrom, Pal
;  TITLE OF INVENTION: Albumin production and cell proliferation
;  FILE REFERENCE: 2058.1007USDIV2
;  CURRENT APPLICATION NUMBER: US/15/656,000
;  CURRENT FILING DATE: 2017-07-21
;  PRIOR APPLICATION NUMBER: US 15/013,866
;  PRIOR FILING DATE: 2016-02-02
;  PRIOR APPLICATION NUMBER: US 14/128,147
;  PRIOR FILING DATE: 2013-12-20
;  PRIOR APPLICATION NUMBER: PCT/GB2012/051422
;  PRIOR FILING DATE: 2012-06-20
;  PRIOR APPLICATION NUMBER: US 61/449,639
;  PRIOR FILING DATE: 2011-06-21
;  NUMBER OF SEQ ID NOS: 44
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 30
;  LENGTH: 19
;  TYPE: RNA
;  ORGANISM: Homo sapiens
US-15-656-000-30

  Query Match             90.5%;  Score 19;  DB 35;  Length 19;
  Best Local Similarity   100.0%;  
  Matches   19;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


              |||||||||||||||||||
Db          1 UGAUCACAGGCAUUCUGGG 19

The Saetrom et al. anticipates the instant claims

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-36, 38-51, 76-88 and 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saetrom et al. (9,944,930), Kortylewski et al. (US 10,758,624 B2), in view of Hadwiger et al. (WO 2016/205410 A2), Place et al. (Current Pharmaceutical Biotechnology, 2010, 11, 5, 518-526) and Giese et al. (US Patent 7,452,987).
Saetrom et al. teach saRNA that can target a promoter region of a gene and activate the gene (see column 1).  Saetrom et al. teach single stranded or double stranded saRNA that are capable for targeting genes CEBPA and HNF4a (see column 4 and as shown in the sequence alignment below) and is relied upon as above.  
Saetrom et al. do not teach modified saRNA comprising phosphorothioate linkages, 2’F or 2’-Ome sugar modifications or alternating sugar modifications.
Kortylewski et al. teach using saRNA of single or double stranded that are capable of up-regulating expression of target genes including a phosphorothioate oligodeoxynucleotide (ODN) sequence conjugated to a short-activating RNA (saRNA) or an antisense oligonucleotide sequence (ASO) comprising two consecutive 2’-O-methyl modifications in Figure 1 and columns 1 and 2.  The positioning of modifications in one 
Kortylewski et al. teach embodiments: the oligomer may have a 2′ chemical modification. In embodiments, the oligomer may have serum stability-enhancing chemical modification, e.g., a phosphorothioate internucleotide linkage, a 2′-O-methyl ribonucleotide, a 2′-deoxy-2′fluoro ribonucleotide, a 2′-deoxy ribonucleotide, a universal base nucleotide, a 5-C methyl nucleotide, an inverted deoxybasic residue incorporation, or a locked nucleic acid. As used herein, the term “phosphorothioated oligodeoxynucleotide (“ODN”)” refers to a nucleic acid sequence, e.g., “CpG nucleic acid sequence”, “GpC nucleic acid sequence” or “PS (phosphorothioated) nucleic acid sequence” in which some or all the internucleotide linkages constitute a phosphorothioate linkage. In embodiments, phosphorothioated oligodeoxynucleotide (ODN) is 15 to 30 bases long, single-stranded, and/or partly or completely phosphorothioated. The partly phosphorothioated ODN may be an ODN in which 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, or 28, internucleotide linkages constitute a phosphorothioate linkage. Within a sequence, phosphorothioation can be in string on 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, or all nucleotides. In embodiments, some oligodeoxynucleotides are not phosphorothioated (see columns 38).
Hadwiger et al. teach delivery of conjugates for nucleic acids.  Hadwiger et al. teach that the nucleic acid can be a saRNA [0065] (claim 10).  Hadwiger et al. teach 
Hadwiger et al. teach that the nucleic acid can be single or double stranded [0071].  Hadwiger et al. teach that the nucleic acid is 15-30 nucleotides in length (claim 20).
It would have been obvious to conjugate the saRNA of Kortylewski et al. to GalNAc with the motivation of enhancing targeted delivery in view of Hadwiger et al.  GalNAc was known to be conjugated to saRNA for delivery.  One would reasonably expect the resultant conjugate to successfully deliver the saRNA.
Place et al. teach that modification to the sense and antisense backbones (i.e. 2’-OMe, 2’-flouro, etc.) in saRNA duplexes may also improve therapeutic application by increasing endonuclease resistance and serum stability, much as they are utilized to stabilize siRNAs, as long the passenger strand is devoid of inhibitory modifications. Tethering small molecules (i.e. cholesterol) to the 3’-ends of saRNAs could also be used to improve systemic delivery of RNAa-based drugs. Conjugation of other compounds (i.e. flurogenic labels) to the 3’-termini may be effective at providing visual confirmation of saRNA uptake into target cells or tissue, as well.  Place et al. is additional evidence that it would have been obvious to incorporate 2’-O-methyl and 2’-F modifications into both strands of the saRNA.
Giese et al. teach using sugar modifications in alternating patterns as claimed wherein these modifications demonstrated increased stability for a nucleic acid 
Thus the claimed method would have been prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1-5, 9-36, 38-49, 51, 76-90, 93 and 94 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,162,099.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter: a saRNA which up-regulates expression of HNF4a.
Hadwiger et al. (WO 2016/205410 A2) teach delivery of conjugates for nucleic acids.  Hadwiger et al. teach that the nucleic acid can be a saRNA [0065] (claim 10).  Hadwiger et al. teach that the nucleic acid can comprise a chemical modification to the nucleotide, backbone, sugar, or terminus [0067].  Hadwiger et al. tach that the nucleic acid can comprise a targeting ligand, wherein the targeting ligand is GalNAc [0068].  Hadwiger et al. teach that the nucleic acid is connected to the ligand via a linker (page 16).Hadwiger et al. teach that the nucleic acid can be single or double stranded [0071].  Hadwiger et al. teach that the nucleic acid is 15-30 nucleotides in length (claim 20).
It would have been obvious to modify the saRNA of patent ‘099 to incorporate a conjugate for delivery.  Thus the conflicting claims are not patentably distinct from each other.



Conclusion
 KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635